DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “said includes a perforated bottom”. It is not clear if this is referring to the “insert” or not.
Claim 5 recites “an annuls”. It is not clear if this should be “annulus” or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al [US 2018/0153329A1] in view of Li [US 2014/0246419A1], CN 206119969U, McNerney et al [US 2018/0035698A1], and Stellwag [US 2012/0199591A1].
Glucksman et al teaches a system and method for pressure roasting food by positioning food on an insert located in a container with a top opening (Figure 3, #102, 124; Figure 20), the container positioned within a surrounding housing with a top opening (Figure 3, #176, 180), the container extending above the housing (Figure 3-4, #108, 176, 180), positioning a pressure lid to cover the container opening (Figure 3, #134), locking the pressure lid to the housing by use of latches (Figure 1, #144), cooking the food in a first pressure cooking mode (page 1, Table, Test #6), unlocking the pressure lid from the housing (Figure 2, #144), removing the pressure lid from the housing (Figure 6), pressure cooking being unable to brown foods (paragraph 0005), and an insert pan within the container (Figure 3, #124). 
Glucksman et al do not explicitly recite a pressure of at least 40 kPa (claim 1), positioning a convection lid with a heat element and fan on the container opening and over the food (claim 1), cooking the food in a convection cooking mode with the convection lid (claim 1), the convection lid being movably attached to the housing (claim 6), a separate convection lid (claim 7), and the container being removable (claim 8).
Stellwag teaches a low-pressure cooking method using a pressure of 35-55 kPa (Figure 2, B; paragraph 0008).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed pressure into the invention of Glucksman et al, in view of Stellwag, since both are directed to 
Li teaches a method for cooking foods by positioning food in a removable container (Figure 1B, #137; paragraph 0033), the container placed within a surrounding housing (Figure 1B, #122), the container extending above the housing (Figure IB, #137,122), positioning a first conventional lid on the container (Figure 1A, #128), removing the first lid and positioning a second top-browning lid on the container (Figure 6, #137,10), the removable top-browning lid having a heating element (Figure 4, #50), and the top-browning lid being retrofitted to commercially available prior art roasting ovens (paragraph 0061).
CN 206119969U teaches a multifunctional pot comprising multiple removable lids including a pressure cooking lid (Figure 8, #41; paragraph 0059) and a convection cooking lid with a heat element and fan (Figure 10-10a, #51, 53; paragraph 0060).

It would have been obvious to one of ordinary skill in the art to incorporate the claimed convection cooking lid features, removable container, and convection cooking mode into the invention of Glucksman et al, in view of Li, CN 206119969U, and McNerney et al, since all are directed to methods of cooking food, since Glucksman et al already included a removable pressure lid and a pressure cooking mode (Figure 1, 6), since Glucksman et al also taught that pressure cooking could not provide browning of the food (paragraph 0005), since roaster devices commonly included removable containers (Figure 1B, #137; paragraph 0033) as shown by Li, since a removable container would have enabled easier cleaning and repair of the device of Glucksman et al, since conventional roasters were commonly retrofit with a removable browning lid with a heat element as shown by Li (Figure 3-6), since cooking devices commonly included multiple removable lids including a pressure cooking lid (Figure 8, #41; paragraph 0059) and a convection cooking lid with a heat element and fan (Figure 10-10a, #51, 53; paragraph 0060) as shown by CN 206119969U, since cooking systems commonly included a second convection cooking mode for browning and crisping the food as shown by McNerney et al (paragraph 0008), since foods were commonly browned or sautéed in traditional cooking methods as a final step, since a second convection lid and cooking mode would have provided a simple and reliable means for providing desirable browning in the method of Glucksman et al, and since the additional convection lid would be expected to use the same connection method as the pressure lid of Glucksman et al in order to simplify production and reduce the complexity for the user.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al, in view of Li, CN 206119969U, Stellwag, and McNerney et al, as applied above, and further in view of Deng [Pat. No. 5,632,403].
Glucksman et al, Li, CN 206119969U, Stellwag, and McNerney et al teach the above mentioned concepts. Glucksman et al, Li, CN 206119969U, Stellwag, and McNerney et al do not explicitly recite the pressure lid abutting the housing upper portion around its entirety (claim 3). Deng teaches a method for pressure cooking food by providing a housing (Figure 2, #20) and a pressure lid which locks to the housing around its entirety (Figure 3, #40, 17, 47). It would have been obvious to one of ordinary skill in the art to incorporate the claimed pressure lid and housing abutment into the invention of Glucksman et al, in view of Deng, since both are directed to methods of pressure cooking, since Glucksman et al already included a lockable pressure lid which attached to the housing, since pressure cookers commonly included a pressure lid which locks to the housing around its entirety (Figure 3, #40, 17, 47) as shown by Deng, and since this would have provided greater protection to the food container of Glucksman et al as well as providing a second pressure seal and thus ensuring that elevated pressure and temperature gas did not escape the device of Glucksman et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al, in view of Li, CN 206119969U, Stellwag, and McNerney et al, as applied above, and further in view of Jin et al [US 2019/0387922A1].
Glucksman et al, Li, CN 206119969U, Stellwag, and McNerney et al teach the above mentioned concepts. Glucksman et al, Li, CN 206119969U, Stellwag, and McNerney et al do not explicitly recite the insert having a perforated bottom, an outer wall, and the hot air passing through an annulus then the perforated bottom (claim 5). Jin et al teach a convection cooking device comprising an insert including a perforated bottom, an outer wall, and the hot air passing through an annulus then the perforated bottom (Figure 1, #3-9). It would have been obvious to one of ordinary skill in the art to incorporate the claimed insert structure into the invention of Glucksman et al, in view of Li, CN 206119969U, Stellwag, Jin et al, and McNerney et al; since all are directed to methods of cooking food, since Glucksman et al already included an insert with an open bottom located in the container (Figure 20), since cooking devices commonly used both pressure cooking and convection cooking as shown by CN 206119969U, since convection cookers commonly included an insert including a perforated bottom, an outer wall, and the hot air passing through an annulus then the perforated bottom (Figure 1, #3-9) as shown by Jun et al, and since this insert structure would have permitted the food of Glucksman et al to remain in the device for consecutive pressure cooking and convection cooking stages.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al, in view of Li, CN 206119969U, Stellwag, and McNerney et al, as applied above, and further in view of CN 104586233.
Glucksman et al, Li, CN 206119969U, Stellwag, and McNerney et al teach the above mentioned concepts. Glucksman et al, Li, CN 206119969U, Stellwag, and McNerney et al do not explicitly recite the convection lid abutting the housing around its entirety (claim 11). CN 104586233 teaches a cooking device with a housing (Figure 1, #10), a convection lid with a fan and heating element (Figure 5, #20, 30, 40), and the convection lid abutting the upper surface of the housing around its entirety (Figure 1, #10, 20). It would have been obvious to one of ordinary skill in the art to incorporate the claimed convection lid configuration into the invention of Glucksman et al, in view of Li, CN 206119969U, Stellwag, CN 104586233, and McNerney et al, since all are directed to methods of cooking foods, since Glucksman et al already included already included a lockable pressure lid which attached to the housing, since cooking devices commonly included multiple removable lids including a pressure cooking lid (Figure 8, #41; paragraph 0059) and a convection cooking lid with a heat element and fan (Figure 10-10a, #51, 53; paragraph 0060) as shown by CN 206119969U, since cooking devices commonly included a convection lid which abuts the housing around its entirety (Figure 1, #10, 20) as shown by CN 104586233, and since this would have ensured a secure seal for the device of Glucksman et al.

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 
Applicant argues that the references do not teach an insert. However, Glucksman et al clearly taught positioning food on an insert located in a container with a top opening (Figure 3, #102, 124; Figure 20).
Applicant argues that the references do not teach the insert having a perforated bottom, an outer wall, and the hot air passing through an annulus then the perforated bottom (claim 5). However, Jin et al teach a convection cooking device comprising an insert including a perforated bottom, an outer wall, and the hot air passing through an annulus then the perforated bottom (Figure 1, #3-9). It would have been obvious to one of ordinary skill in the art to incorporate the claimed insert structure into the invention of Glucksman et al, in view of Li, CN 206119969U, Stellwag, Jin et al, and McNerney et al; since all are directed to methods of cooking food, since Glucksman et al already included an insert with an open bottom located in the container (Figure 20), since cooking devices commonly used both pressure cooking and convection cooking as shown by CN 206119969U, since convection cookers commonly included an insert including a perforated bottom, an outer wall, and the hot air passing through an annulus then the perforated bottom (Figure 1, #3-9) as shown by Jun et al, and since this insert structure would have permitted the food of Glucksman et al to remain in the device for consecutive pressure cooking and convection cooking stages.
Applicant argues that the references do not teach an insert capable of use in both pressure cooking and convection cooking modes. However, the insert of Gucksman et al (Figure 3, #124; Figure 20) was clearly capable of being used in a convection mode as well. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792